Title: To George Washington from Major John Clark, Jr., 29 September 1778
From: Clark, John Jr.
To: Washington, George


          
            May it please your Excelleny
            [Fredericksburg] Septr 29th 1778
          
          Lieut. Crittenton has produced an Account of sundry sums of Money paid by Order of Col. Mason to Officers & Soldiers of different Corps in the Virginia line—He says he has Vouchers to prove his Expenditures—But as Col. Mason stands charged in this Office for the whole of the Money thus paid, I think he ought to settle Mr Crittentons Acct as it don’t appear for what purposes many of the sums were expended, If I am to call on each of the Gent. to know how he has disposed of the Money, paid by Mr Crittenton, I apprehend the Accts will never be settled—& therefore as Col. Mason gave him those Orders ’tis proper he shou’d settle it with him for he (Col.) may dispute with me at a future Day & indeed ’tis giving me an infinity of trouble.
          As many of the Officers are not present—Congress have transmitted me a late Resolve by which they mean that they Colo. shall stand charged for all monies paid by their Orders unwarrantably & I am ordered forthwith to call them to account for the same—I am sensible 
            
            
            
            of the hardship on Mr Crittenton but the burthen must fall somewhere—& submit it to you—I am in haste Your Excellenys Most Obedt
          
            Jno. Clark Junr Audr
          
        